Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledged Receipt
This office action is responsive to amendment filed on 29 April 2022.

Drawings
The drawings received on 18 September 2019, 06 December 2021 and 29 April 2022 are accepted by the examiner.

Specification
The specification received on 15 July 2019 and 13 September 2021 is accepted by the examiner.

Claim Rejections - 35 USC § 112
The 112 Rejection filed on 14 February 2022 is overcome by the amendment filed on 29 April 2022.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance for Claims 1, 5-6 and 9:   Regarding independent Claim 1, the prosecution history, especially at the previous Remarks by applicant (filed on 29 April 2022, page 4) clearly indicates the reasons for allowance.
                The remaining claims are allowable due to their dependency.
The following is an examiner's statement of reasons for allowance for Claims 1, 5-6 and 9: the prior art does not disclose or suggest: A device for displaying a flag comprising: a first elbow piece configured between each pair of spring clamps; a flagpole extending from the elbow piece; an O-ring and a gasket configured to a rod at the elbow piece assisting in positioning the elbow piece; and a second elbow piece wherein the first elbow piece and the second elbow piece are positioned around the O-ring and the gasket is positioned between the first elbow piece and the second elbow piece in combination with the remaining limitations of the claims.

Any comments considered necessary by applicant must be submitted no later than the 
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
                Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
12 May 2022

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861